

 
 

--------------------------------------------------------------------------------

 

OFFICE SPACE SUBLEASE


This office space sublease (the “Sublease”) is made between Shrink Technologies,
Inc., a California corporation (“Tenant”) and Business Consulting Group
Unlimited, Inc. (“Sublessor”).


Recitals


A.           Sublessor leases, the building commonly identified as 2038 Corte
del Nogal, Suite 110, Carlsbad, California 92011 (the “Premises”).


B.           Sublessor desires to sublease certain office space and improvements
(the “Executive Office Space”) situated within the Premises.


C.           Tenant desires to rent the Executive Office Space.


D.           The Executive Office Space shall include the following furnishings
& accessories:


1.           Internet, phone and fax systems, satellite T.V. connections, office
furniture and all office, storage, common restroom, kitchen and designated
parking areas.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublessor and Tenant agree upon the terms and
conditions set forth herein.


Section 1
Term and Required Notice


(a)           Sublessor hereby subleases to Tenant, and Tenant hereby subleases
from Sublessor the Executive Office Space commencing as of May 28, 2009 and one
year thereafter.   Holding over by Tenant at the expiration of the Sublease Term
shall create a month to month tenancy.  All other terms and conditions herein
shall remain in full force and effect.


Section 2
Rent, Expenses and Payment


(a)            Tenant agrees to pay to Sublessor without set-off, abatement,
credit, deduction or claim of off-set, monthly ("Rent") for the Executive Office
Space of six thousand dollars ($6,000) per month.  Rent shall be payable in
advance, on the first day of each month during the Sublease Term, at the address
of the Premises set forth above or at  such other address as Sublessor may from
time to time designate by notice to Tenant.  In the event the Sublease Term
commences or expires on any day other than the first or last day of a month,
respectively, then the Rent for such month shall be prorated accordingly.


(b)           In addition to the payment of Rent, Tenant agrees to pay to
Sublessor the following office expenses which shall be itemized and calculated
on a monthly basis by Sublessor, including, but not limited to:


1.  
Phone;

2.  
Internet connection;

3.  
Fax charges including ink cartridges and paper;

4.  
Satellite T.V.;

5.  
Postage & Overnight delivery;

6.  
Copying;

7.  
Electricity;

8.  
Stationary and office supplies; and

9.  
Cleaning and janitorial.



Section 3
No Assignment or Subletting


Tenant shall not sublet the Premises, or any portion thereof, or assign this
Sublease, in whole or in part, without the prior written consent of Sublessor.


Section 4
Lease Provisions


Except as otherwise expressly herein provided or modified by this Sublease
(including, without limitation, the limitations on Tenant's monetary obligations
under this Sublease), Tenant hereby assumes and agrees to fully adhere to,
perform and comply with the covenants, agreements, duties and  obligations of
the Lessee under the rules and regulations of the master lease, attached as
Exhibit A.  Each of such covenants, agreements, duties and obligations is
incorporated as if fully rewritten herein.


Section 5
Condition of Premises


Tenant agrees and acknowledges that it is accepting the Executive Office Space
from Sublessor in its present condition and that Sublessor is not presently
obligated to make any improvements for Tenant.


Section 6
Subordination


Tenant acknowledges and agrees that this Sublease is, and at all times shall be,
expressly subordinate to the Lease, and all present or future (i) ground and
underlying leases of all or any portion of the Premises now or hereafter
existing, (ii) mortgages or trust deeds affecting all or any portion of the
Premises, (iii) advances under such mortgages or trust deeds and (iv) renewals,
modifications, replacements and extensions of any such leases, mortgages or
trust deeds.


Section 7
Indemnification


Tenant hereby agrees to indemnify, defend and hold harmless Sublessor and its
agents, employees, officers, directors, attorneys, licensees, representatives,
and contractors harmless from and against any and all claims, actions, demands,
suits, losses, expenses  (including attorney's fees), judgments and liabilities
arising out of or in any way relating to the operation of Tenant’s:  business,
rental of the Executive Office Space, breach of or failure to perform any of its
obligations hereunder, negligence or misconduct by Tenant or any of its
licensees, agents, officers, directors, employees, officers, directors,
attorneys or contractors.  The scope of this indemnification, defense and hold
harmless obligation shall, at the indemnified party's option, include, but not
be limited to, defense with  attorneys satisfactory to such party, of any
action, suit, claim or proceeding that may be filed, instituted or  brought
against the indemnified party or to which such party may be made a party.


Section 8
Insurance


Tenant shall not be required to provide insurance documentation.


Section 9
Notices


Any notice, communication or demand required or permitted hereunder shall be in
writing and shall be given when personally delivered and receipted or deemed
given, whether or not actually received, two  days after deposit in the United
States mail, by certified or registered mail, postage prepaid, return
receipt  requested, in either case addressed to the party to receive such notice
at the address shown below or such  other address as such party may, by notice,
hereafter furnish to the other: at the Executive Office Space.


Section 10
Default


(a)            If Tenant fails to perform any of the terms, covenants,
agreements or conditions on its  part to be performed under this Sublease and
such failure continues uncorrected for 3 days after notice thereof from
Sublessor, unless otherwise specified herein, this Sublease may be terminated by
Sublessor at its option.  If Sublessor exercises such right to terminate this
Sublease, it shall be entitled to receive all costs and expenses it incurs in
connection with such termination.


(b)            If at any time or times, Tenant defaults in the payment of Rent
and such default continues  for a period of 3 days after notice thereof to
Tenant or if Tenant defaults in the due and full observance or performance of
any other covenant, provision or  condition herein required to be kept,
performed or observed by Tenant, and if any such default  continues for a period
of 3 days after written notice to Tenant  thereof, Sublessor may at any  time
during the continuance of such default by notice to Tenant, terminate this
Sublease.


 (c)            In addition to the right to terminate this Sublease upon the
occurrence of a default hereunder  and expiration of any applicable notice and
cure periods, the non-defaulting party shall be entitled to  pursue all
available remedies at law or in equity, including, without limitation,
injunctive relief.


Section 11
Conflicts


In the event of a conflict between the terms of this Sublease and the terms of
the Lease, the terms of this Sublease shall prevail.


Section 12
Parking and Signage


(a)           Tenant and/or its employees or customers shall not park vehicles
in Subleasor’s marked “client” parking spaces in the front of the Premises.


(b)           Tenant shall not erect or display any signage or advertisement on
or about the Executive Office Space or Premises.


Section 13
Termination


Either party may terminate this Sublease with sixty days written notice.


Section 14
Miscellaneous


This Sublease:  (i) shall be binding upon and inure to the benefit of the
parties hereto and their  respective successors and assigns; (ii) contains the
entire agreement of the parties with respect to the subject matter hereof; (iii)
is a product of the joint negotiation and drafting of the parties hereto and
shall  be construed accordingly; (iv) shall be construed in accordance with the
laws of the State of California and the venue for any action shall be  San Diego
County, State of California.  The invalidity or unenforceability of any
provision hereof shall not impair or invalidate the remainder of this Sublease;
(v) may be executed in several counterparts, in one or more separate documents,
all of which together shall constitute one of the same instrument, with the same
force and effect as though all the parties had executed the same document; and
(vi) shall not be limited by paragraph titles or captions contained herein which
are inserted only as a matter of convenience and for reference, and in no way
define, limit, extend, or describe the scope of this Sublease.


IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date first above written.


SUBLEASOR:
 
 
__________________________________
By:
Its:
TENANT:
 
 
____________________________________
By:
Its:









 
 




 
 

--------------------------------------------------------------------------------

 
